 MINE WORKERS DISTRICT 23 (KENTUCKY LAKE DOCK)District 23, United Mine Workers of America andKentucky Lake Dock Company, Inc. Case 9-CP-26931 July 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 13 September 1983 Administrative LawJudge Thomas A. Ricci issued the attached deci-sion. The Respondent filed exceptions and a sup-porting brief, and the Charging Party filed an an-swering brief to the Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions' and to adopt the recommendedOrder.I The Respondent alleges that Kentucky Lake Dock is either an alterego of or a successor employer to Badgett Terminal. In determiningwhether any such relationship exists the Board weighs several factorsdeemed to be critical in this area. We have found an alter ego relation-ship where the new employer is a "'disguised continuance of the old em-ployer' ...; or was in active concert or participation in a scheme or planor evasion ...; or siphoned off assets for the purpose of rendering insol-vent and frustrating a monetary obligation such as backpay ...; or sointegrated or intermingled [its) assets and affairs that 'no distinct corpo-rate lines are maintained."' (Citations omitted.) Contris Packing Co., 268NLRB 193, 194 (1983), citing from Riley Aeronautics Corp., 178 NLRB495, 501 (1969). The Board has also found an alter ego relationship basedon substantially identical business purposes, equipment, type of custom-ers, actual joint day-to-day operations, joint labor relations, a favorablelease agreement, and the transient nature of the relationship between thecompanies. American Pacific Concrete Pipe Co., 262 NLRB 1223, 1226(1982). In some instances the criteria have been equated with the "basicindicia for finding a 'single employer,' i.e., interrelation of operations,centralized control of labor relations, common management, and commonownership or financial control," although "more must be shown to estab-lish that one organization is the alter ego of another." Victor Valley Heat-ing, 267 NLRB 1292 (1983). See also Offshore Express. Inc., 267 NLRB378 fn. I (1983). We have also found an alter ego relationship to exist"even though no evidence of actual common ownership was present." AllKind Quilting Inc., 266 NLRB 1186 fn. 4 (1983).Regarding successorship, Members Zimmerman and Dennis note thatthe Board has held (Mondovi Foods Corp., 235 NLRB 1080, 1082 (1978)):The Board considers a variety of factors in determining whether thenew employer has succeeded to the former employer's bargainingobligation. Certainly a prime factor is whether the purchaser hashired a sufficient number of former employees of the seller to consti-tute a majority of the employee complement of the appropriate unit.Once it has been found that the purchaser has hired such a majority,the Board considers such circumstances as whether or not there hasbeen a long hiatus in resuming operations, a change in product lineor market, or a change of location or scale of operations. [Footnotesomitted.]Member Hunter notes that, regarding successorship, the Board hasheld that "there must be an affirmative showing of a purchase, transfer,or takeover of the predecessor's business; and a continuation of that par-ticular operation without a hiatus or significant change with substantiallythe same employees." (Citations omitted.) Longshoremen ILA (RukertTerminals Corp.), 266 NLRB 846, 848 (1983).In the instant case, Kentucky Lake Dock is engaged in the blending ofcoal and the transloading of coal from rail cars to barges, while Badgettwas engaged solely in transloading. Thus, the alleged alter ego employer271 NLRB No. 76ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, District 23,United Mine Workers of America, Madisonville,Kentucky, its officers, agents, and representatives,shall take the action set forth in the Order, exceptthat the attached notice2is substituted for that ofthe administrative law judge.is engaged in a distinct business. It is true that Kentucky Lake Dock'spresident owns a share in a third company which in turn owns a share ofBadgett. However, that participation amounts to an insignificant 1-1/2percent of the total assets of Badgett. The employees of Kentucky LakeDock, save for one exception, were never in Badgett's employ. More-over, the record also shows, contrary to the judge's findings, that Ken-tucky Lake Dock has never performed any work for Badgett's formercustomers. Finally, the fact that there exists family relationship amongthe old and new companies' officers and stockholders is of minor impor-tance and does not detract from the significance of the distinct businessof the companies, the lack of common ownership or control, the lack ofidentity among the companies' work forces, and the lack of identityamong the companies' customers.Accordingly, we find that there is insufficient evidence to establish analter ego or successorship relationship here. We further find it unneces-sary to rely on the judge's alternative rationales that he would still findKentucky Lake Dock to be a distinct employer even if engaged in thesame business as Badgett, and that he would find a violation of Sec.8(b)(7)(C) even if Kentucky Lake Dock is no more than a cover for Bad-gett.2 The judge's Conclusions of Law, Order, and notice suggest that re-cognitional picketing without filing a petition for a penod of exactly 30days would be unlawful, although 30 days is the maximum permissibletime. See Carpenters Loocal 383 (Colson & Stevens Construction), 137NLRB 1650 (1962), enfd. in pertinent part 323 F.2d 422 (9th Cir. 1963).We find no issue raised here whether the permissible time was less than30 days. We, therefore, substitute "for a period exceeding 30 days" inplace of "for a period of 30 days," wherever the latter phrase appearsAPPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT picket or cause to be picketed thepremises of Kentucky Lake Dock, where an objectthereof is to force or require that employer to rec-ognize or bargain with us as the collective-bargain-ing representative of its employees, under circum-stances where such picketing is conducted withoutthe prior filing of an election petition with the Na-tional Labor Relations Board for a period exceed-ing 30 days.DISTRICT 23, UNITED MINE WORK-ERS OF AMERICA461 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASETHOMAS A. RIccI, Administrative Law Judge. A hear-ing in this proceeding was held on August 3, 1983, atOwensboro, Kentucky, on a complaint of the GeneralCounsel against District 23, United Mine Workers ofAmerica (the Respondent or the Union). The complaintissued on June 16, 1983, based on a charge filed on May23, 1983, by Kentucky Lake Dock Company, Inc. (theCharging Party). The sole question presented is whetherthe Respondent picketed the premises of the ChargingParty in violation of Section 8(b)(7)(C) of the Act. Briefswere filed by all three parties.On the entire record and from my observation of thewitnesses, I make the followingFINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERKentucky Lake Dock Company, Inc., a Kentucky cor-poration, with its place of business at Grand Rivers,Kentucky, has been engaged in the operation of a rail-to-barge transloading facility. During the 12 months preced-ing issuance of the complaint, it purchased and receivedat this facility goods and materials valued in excess of$50,000 from other than nonretail enterprises, includingCadiz Motor Company, The System Specialist, Madison-ville Recapping, Levinson Metal Company, PrincetonOil Company, and Werrs Creek Company, all located inthe State of Kentucky, each of which other enterpriseshad received said products and materials, directly frompoints outside the State of Kentucky. Based on a projec-tion of its operations since March 10, 1983, when thisCompany started its operations, it will annually derivegross revenues in excess of $50,000 for the handling offreight and commodities in interstate commerce pursuantto arrangements with other shippers of freights and com-modities. This Company is an essential link in the trans-portation of freight and commodities in interstate com-merce. I find that the Company is engaged in commercewithin the meaning of the Act.It. THE LABOR ORGANIZATION INVOLVEDI find that District 23, United Mine Workers of Amer-ica, is a labor organization within the meaning of Section2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Case in BriefOn March 1, 1983, Kentucky Lake Dock Company, aprivate corporation, leased water front facilities, referredto by the parties as the Grand Rivers facility, from acompany called Badgett Terminal. Badgett Terminal haddone business at that site from the 1970's to January1980, when the place was shut down. It remained closed,without a single employee working there, for over 3years, throughout 1980, 1981, and 1982, until the arrivalof the new lessee, Kentucky Lake Dock, in March 1983.On March 10 Kentucky Lake Dock started its operationswith its own regular employees, all but one of whom hadnever worked for the old company. That very day Dis-trict 23 of the Mine Workers, the Respondent, picketedthe place, and it continued to do so until June 15, whenthe picketing was stopped by a state court injunction.The complaint alleges that the object of the picketingwas to compel Kentucky Lake Dock to recognize thatunion as the bargaining agent of its employees. TheUnion never filed a petition with the Labor Board for anelection among those employees, and therefore, if thecomplaint is correct, the Union violated the applicablestatute, Section 8(b)(7)(C), which reads as follows:It shall be an unfair labor practice for a labor orga-nization or its agents ...to picket or cause to bepicketed ...any employer where an object thereofis forcing or requiring an employer to recognize orbargain with a labor organization as the representa-tive of his employees ...where such picketing hasbeen conducted without a petition under Section9(c) being filed with a reasonable period of time notto exceed 30 days from the commencement of suchpicketing ....The Union admits its object in the picketing was to berecognized as bargaining agent by somebody. Just whomit wanted to bargain with is a question merged into thedefense arguments which, although variously stated,really end up with one main contention. And it is thatthe new company doing business in 1983 was the alterego of the old one from 3 years earlier. I find the de-fense, however stated, unpersuasive.B. EvidenceIn December 1979 the Union was certified by theBoard, after a regular election, as bargaining agent forthe approximately 10 employees of the Company thendoing business at that location, Badgett Terminal. Onemonth later all the employees struck and that companydiscontinued operations completely. It never resumedbusiness at that location. Later in the year it tried to findsome other company that might take the property underlease and use it somehow. When the Union learned ofthese intentions it met with representatives of the Bad-gett Terminal Company "For the purpose of negotiatingthe effects of the closing of that terminal." This is fromthe testimony of Lee Roy Patterson, who later becamepresident of District 23.The parties met a number of times during 1980 and diddiscuss the effects of that closing. They met with a medi-ator and talked about vacation pay, severance pay, theCompany's pension plan, wages due, etc. At the unionlawyer's request the Company furnished all the necessaryfigures, and the Union finally decided to settle for a"lump sum payment," and the payments were made tothose of the 10 employees who had been with the oldcompany and who were entitled, in December 1981.These facts are established by the uncontradicted testi-mony of Charles Badger, the president of the old compa-ny, called by the General Counsel, and by the testimony462 MINE WORKERS DISTRICT 23 (KENTUCKY LAKE DOCK)of Dathel Peek, one of the old company's employeeswho attended the meetings.At the hearing the main contention of the Union wasthat when picketing the Kentucky Lake Dock facility inthe spring of 1983, it was not picketing that company, ordemanding recognition from that company. It was in-stead picketing the business of the Badgett TerminalCompany, the one which had not been near the premisesfor over 3 years! Its witnesses also kept saying that whatbargaining rights it was demanding were against the Bad-gett Terminal Company, and that the employees itsought to represent were the old employees who had notworked for 3 years. The Union's president kept denyingthat he wanted any bargaining rights vis-a-vis the Ken-tucky Lake Dock at all.In the light of the relevant facts it was a meaninglessplay of words, sound and fury signifying nothing, as theold Bard said. It seems that the men who had workedfor the old company in 1979, and who struck on January31, 1980, started picketing that day. They continuedwalking about in front of the premises after paymentswere made by the old company in the form of pensionrights. This continued until the arrival of the new com-pany in March 1983. 1 find unconvincing the suggestionnow made that, because these men who no longer hadany jobs "picketed" the facility without interruptionthroughout the years, their conduct proves that eventoday the Union's only desire is to bargain with the Bad-gett Terminal Company. Having been paid off after reg-ular bargaining over the effects of the closing and overthe rights of employees who were finished because ofthat closing, there were no longer any employees of theold company in existence at all. The separated employeesmay have been venting their frustration at having losttheir jobs, but it is farcical to call such gathering ofunion members a form of picketing when there was abso-lutely nobody at the "struck" premises at all.Although the Union picketed Kentucky Lake Dockwell beyond the 30 days permitted by statute, it neverfiled a petition for an election among the employees ofthat company. Was its purpose in the picketing tocompel that company to recognize it as bargaining agentfor whoever its employees might be? I think the answeris yes. One day, after the Kentucky Lake Dock hadstarted its operations, Peek, one of the pickets, talked toBentley Badgett II, the company president, on the picketline. Present at that conversation was Fred Burton, aunion organizer. From Peek's testimony: "I approachedhim myself concerning maybe getting together and nego-tiating a contract .... He said ...if we would cometo him one at a time and come to his office one at a time,or call him personally one at a time, he would talk witha few of us concerning our jobs. I told him that Icouldn't come one at a time, we'd have to come as agroup because we came in as a group. And he refused totalk to us as a group ...and I told him, yes, we wouldwork with them if we had a contract." Peek also quotedthe organizer, Burton, as telling the Kentucky LakeDock president that day "that he would love to negoti-ate a contract for these 10 men."In the face of this testimony by the Respondent's ownwitnesses, the defense assertion that the Union was notseeking anything from Kentucky Lake Dock fails com-pletely. Togetherness is but another word for unionism.What Peek was saying to Badgett that day was thatunless he dealt with the Union with respect to what thepickets wanted, the picketing would continue. MineWorkers District 30 (Terry Elkhorn Mining), 163 NLRB562 (1967); Service & Hospital Employees Local 399, 206NLRB 889 (1973).The Union views this reaction by the Kentucky LakeDock president as proof of union animus, refusal to hireany of the people standing outside the premises becausethey were pro-Mine Workers. It is a form of inverse rea-soning, and is therefore very unpersuasive. KentuckyLake Dock was doing business, with all employeesneeded at the moment already working. The presidentsaid he was willing to talk to the people walking outsideand consider them if needed according to their individualqualifications. When Peek responded to the invitation bysaying Badgett either talked to all 10 men together ornone at all, he was talking about collective, or concertedaction to be recognized by the prospective employee. Itwas the concept of recognition of the Union as agentthat Badgett rejected that day, not the right of any indi-vidual employee to be pro- or antiunion. The Respond-ent's attempt, in its brief, to equate the refusal to bargainwith a union demanding recognition, with pure unionanimus against an applicant for employment, merits nofurther consideration.There is more. Not knowing exactly the name of thenew company operating the facility, early in March Pat-terson, for the Union, called the number given him bythe president of the old company, Charles Badger. Helearned in that conversation the name was KentuckyLake Dock. Bentley Badgett II, the president of KLD,testified directly that Patterson said to him on the tele-phone that "United Mine Workers represented the Bad-gett Terminal employees. And that he would like to sitdown and talk to me and negotiate a contract for them."Asked, during his testimony, what he told Badgett, Pat-terson was evasive, not very convincing as a witness.Then came the following:A. I identified myself and told him that I hadbeen advised that they had purchased, or bought,the Kentucky Lake Dock-I mean, the BadgettTerminal. And that I would like to discuss with himwhat effects that that would have on ten employeesof the former Badgett Terminal and discuss-set upa meeting at a future date.Q. Did you tell him that you wanted to talk tohim about negotiating a contract?A. For the employees the former Badgett Termi-nal.Badgett was not interested and refused to talk to Pat-terson further. Knowing that the new owner was Ken-tucky Lake Dock, and that he was speaking to a spokes-man for that company, Patterson's admission that he de-manded recognition as bargaining agent then is enoughto put this case at rest. For him to have spoken to Bad-gett about the old employees of the selling company,4h3 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho severed their relationship with the earlier company3 years before, was a meaningless phrase, even assuminghe did use those words. It was the manager of the newcompany he was talking to, and with whom he wantedto bargain.And after Badgett refused to talk to him, on May 17,1983, Patterson wrote a letter to W. W. Corporation, theparent company of Kentucky Lake Dock. The criticallanguage of this letter reads:Since you are now the owners and operators ofBadgett Terminal, the UMWA respectfully ask thatyou contact the District 23 office by mail or byphone 821-2774, to set a date, time and place formeeting and discussing a contract for the 10 em-ployees of the former Badgett Terminal.The Respondent's attempt to avoid the clear messagePatterson passed to the Kentucky Lake Dock Companyin this letter is as meaningless as the rest of the variouslyarticulated defenses to the entire complaint. Pattersonsays he knows Kentucky Lake Dock is the new ownerand operator of the facility, and demands bargainingrights from that company. When he added a reference toold, discharged employees of the ancient predecessor, hewas fabricating a defense to the charge he knew wascoming, and which in fact was filed 6 days later.In its brief the Respondent puts all this defense in dif-ferent words. It says that Kentucky Lake Dock is analter ego of the Badgett Terminal Company, or a "singleemployer" with it for purposes of the statute. Again, thefacts completely belie that assertion. Kentucky LakeDock was incorporated as a legal entity on March 1,1983. Bentley Badgett II is its president, Donald Bowlesis its vice president, and Donna Deegs is its secretary-treasurer. Bentley Badgett II owns 70 percent of thestock and Bowles the other 30 percent. Not one of thesethree officers and operators of Kentucky Lake Dock hadever worked for, or been associated with, Badgett Ter-minal Company. The purpose of their corporation, ofwhich Badgett II and Bowles are the sole money inves-tors, is to do a business in blending high sulfur coal withlow sulfur coal, an operation which had never beforebeen done by anyone at this location. In March it leasedthe facility from Badgett Terminal, after that companyhad several times tried to lease it to other possible lesseeswithout success. At the time of the hearing, KentuckyLake Dock had five employees: Martin Welborn, the su-perintendent, two equipment operators, one watchman,and Ramsey, a licensed barge man. Only one other em-ployee had worked for Kentucky Lake Dock since its in-ception, a third equipment operator. Of the total grouponly Ramsey had ever worked for the prior company,Badgett Terminal.It follows from these plain facts that Kentucky LakeDock is neither the alter ego nor a single employer with,nor a successor to, Badgett Terminal. Cf. Lauer's Furni-ture Stores, 246 NLRB 360 (1979). Nor is this reality tobe ignored merely because very little blending of coalhad been done by the time of the hearing. KentuckyLake Dock is still in the process of planning the installa-tion of new equipment to do the blending, which will beat very great cost and investment. It is true, as the Re-spondent points out, that the major amount of work per-formed thus far at that facility is very much like whatBadgett Terminal once did, and that some of the workhas been performed for customers who also gave busi-ness to the old company. These facts in no sense help theasserted defense. Even were I to assume, contrary to thefacts, that Kentucky Lake Dock had planned to do ex-actly the same kind of business previously carried on byBadgett Terminal, it would still be a distinctly differentemployer, unconnected with the predecessor, and not asuccessor at all. An employer has no less a right to goout of business and to sell its property to someone will-ing to try harder at the same work, as he as to discontin-ue permanently and to sell, or lease, its property tosomeone who wants to try to do something else. Whatcounts is that the two companies are not one and thesame, or intimately related at all.In support of its alter ego contention, the Union reliesheavily on the fact that the principal owner of the newcompany is a second generation relative of the owners ofthe first one. It is apparently a rich family, but the factstill remains that the people who own and operate thenew company simply are not, and never were, connectedwith the other in the owning or doing of any of the busi-ness. In 1982 the Badgett Terminal Company leased thefacility to an outside company called Grand Rivers Ter-minal for a certain amount of monthly rent, and a per-centage of its anticipated coal sales. At that price, thatcompany was unable to get customers and walked awayfrom the entire project without ever starting. The leaselater made with Kentucky Lake Dock called for a muchlower rent and a smaller percentage of the sales. Again,argues the Respondent now, this shows the two compa-nies are not really separate. But if a company finds itselfwith valuable property on its hands, and is constantlypaying for its upkeep with no return at all, it is to be ex-pected it will settle for less when its earlier attempts tosell, or lease the property failed because it asked for toomuch. In order for the Board to find successorship, oralter ego in a case of this kind, more than mere suspicionis required.And finally, even were I to believe, contrary to theproof of record, that Kentucky Lake Dock is no morethan a cover for the old company, really the same peopleresuming the same old business, I would still find thatthe Respondent violated the statute by picketing for rec-ognition for over 30 days without filing an election peti-tion with the Board. A presumption of continued majori-ty, like any other kind of presumption, must be based onreason. At least a large number, if not all, of the old em-ployees no longer held employee status with this compa-ny. They had accepted their pensions, or severance pay.Three years had passed. And when the business was re-sumed, a new cadre of men was employed. There is nocharge or allegation that the employer did anythingwrong in hiring a totally new group of workmen, theUnion's claim to the contrary notwithstanding. The pre-sumption of continuing majority after the first year fol-lowing the certification rests on uninterrupted employ-ment and continued negotiations with the Union in some464 MINE WORKERS DISTRICT 23 (KENTUCKY LAKE DOCK)form or other, either by successive contracts or unendingbargaining. There is neither in the case at bar.There is no point in belaboring it further. I find thatthe Respondent picketed the operation of KentuckyLake Dock on March 10, 1983, for about 3 months forthe purpose of compelling recognition as collective-bar-gaining agent for the employees of that company, with-out ever filing an election petition with the Board. Bysuch conduct it violated Section 8(b)7XC) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe Respondent's unfair labor practices in violation ofSection 8(b)(7XC) of the Act, set forth in section III,above, occurring in connection with the operations ofthe employer described in section I, above, had a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, it shall be recommended thatit cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.CONCLUSIONS OF LAW1. By picketing, or causing to be picketed, the water-front facility operated by the Kentucky Lake DockCompany on and after March 1, 1983, with an object offorcing or requiring that company to recognize or bar-gain with the Respondent as the representative of its em-ployees, while not filing a petition for an election withthe Labor Board for a period of 30 days, the Respondenthas engaged in and is engaging in unfair labor practicesaffecting commerce within the meaning of Section8(bX7XC) of the Act.2. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.On these findings of fact and conclusions of law on theentire record, I issue the following recommended'ORDERThe Respondent, District 23, United Mine Workers ofAmerica, Madisonville, Kentucky, its officers, agents,and representatives, shalli. Cease and desist from(a) Picketing or causing to be picketed the operationalpremises of Kentucky Lake Dock Company with anobject of forcing or requiring that company to recognizethe Respondent and bargain with the Respondent as therepresentative of its employees, while failing to file anelection petition with the Labor Board for a period of 30days.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act.(a) Post at all places where notices to employees, ap-plicants for referral, and members are posted copies ofthe attached notice marked "Appendix."' Copies of thenotice, on forms provided by the Regional Director forRegion 9, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to members are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(b) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.I If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.2 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."465